EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of Plandel Resources, Inc. (the “Company”) on Form10-Q for the period ended February 28, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Mario Santos Gregorio, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: (1)The Report fully complies with the requirements of section 13(a)or 15(d)of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. April 15, 2013 /s/ Mario Santos Gregorio Mario Santos Gregorio President and Chief Executive Officer
